Exhibit 10.2

Execution Version

** Indicates a portion of the schedule or exhibit to this Amendment has been
omitted based on a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted portions have been filed
separately with the Commission.

AMENDMENT NO. 2

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT No. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of December 10, 2007, is by and among URBAN OUTFITTERS,
INC., a Pennsylvania corporation (“Urban”), and certain of its subsidiaries
listed on Schedule 1 attached hereto (together with Urban, individually and
collectively, the “Borrowers”); the Lenders party to the Credit Agreement
defined below, and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated as of
September 23, 2004, by and among the Borrowers, the Lenders referred to therein,
and the Administrative Agent, as amended by (i) that certain Letter Agreement
Concerning Amended and Restated Note, dated May 16, 2005, (ii) that certain
First Amendment to Amended and Restated Credit Agreement, dated November 30,
2006, (iii) that certain Letter Agreement Concerning Amended and Restated Note,
dated May 31, 2007, and (iv) that certain Extension of Amended and Restated
Credit Agreement, dated as of November 27, 2007 (as so amended, the “Existing
Credit Agreement”) the Lenders agreed, inter alia, to provide for a revolving
line of credit in the maximum principal amount of Fifty Million Dollars
($50,000,000) to fund working capital (including capital expenditures), to
support the issuance of documentary and standby Letters of Credit, and to
finance the general corporate purposes of the Borrowers.

B. Borrowers have requested to amend the Existing Credit Agreement, to, inter
alia: (i) increase the maximum principal amount available pursuant to the Credit
Agreement (as defined below) to Sixty Million Dollars ($60,000,000),
(ii) provide for the ability to increase the Commitment Amount up to the maximum
principal amount of One Hundred Million Dollars ($100,000,000), (iii) increase
the sublimits for the issuance of documentary and standby Letters of Credit,
(iv) to extend the Termination Date to December 10, 2010, and (v) add certain
additional Guarantors (the Existing Credit Agreement, as amended by the Second
Amendment, and as may be further amended from time to time, the “Credit
Agreement”).

C. The Lenders and the Administrative Agent have agreed to the foregoing
modifications, as more particularly described herein and subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement.

(b) Additional Definitions. The following additional definitions are added to
Section 1.1 of the Credit Agreement to read in their entireties as follows:

“CyberImport International Operations Agreement” means that certain CyberImport
International Operations Agreement, dated as of January 8, 2004, by and between
Urban and Wachovia.



--------------------------------------------------------------------------------

“euro” means the lawful currency of the European Union.

“Hong Kong Dollars” means the lawful currency of Hong Kong.

“Joinder to Guaranty” means a Joinder to Guaranty made by a Subsidiary of any of
the Borrowers, substantially in the form of Exhibit II to the Second Amendment,
pursuant to which such Subsidiary becomes a Guarantor.

“Material Acquisition” means any acquisition of assets comprising all or
substantially all of an operating unit of a business or substantially all of the
equity interests of a Person that involves payment of aggregate consideration
(including, without limitation, earn outs, bonuses, non-compete and similar
payments, and transition and consulting arrangements) in excess of Twenty
Million Dollars ($20,000,000) (whether paid or payable in cash or other property
(including equity interests)).

“Material Disposition” means any disposition of assets comprising all or
substantially all of the equity interests of a Person that involves payment of
aggregate consideration (including, without limitation, earn outs, bonuses,
non-compete and similar payments, and transition and consulting arrangements) in
excess of Twenty Million Dollars ($20,000,000) (whether paid or payable in cash
or other property (including equity interests)).

“Non-U.S. Subsidiary” means a Subsidiary formed in a jurisdiction located
outside of the United States.

“Restricted Subsidiary” means, collectively, O.U Real Estate Holding I LLC, O.U.
Real Estate Holding II LLC and Urban Merchandise, Inc., and such other
Subsidiaries as Urban and the Administrative Agent may from time to time agree.

“Second Amendment” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement, by and among Borrowers, Lenders, and Administrative Agent,
dated as of December 10, 2007.

“Second Amendment Documents” means, collectively, the Second Amendment, the
Joinder to Guaranty, the Third Amended and Restated Note, the Continuing Letter
of Credit Agreement, and each other document, instrument, certificate and
agreement executed and delivered by any Borrower, any Subsidiary, or any
Guarantor in connection with the Second Amendment or otherwise referred to
therein or contemplated thereby all as they may be amended, restated or
otherwise modified.

“Second Amendment Effective Date” means the date on which the conditions set
forth in Section 12 of the Second Amendment have been satisfied.

“Swedish Krona (SEK)” means the lawful currency of Sweden.

 

-2-



--------------------------------------------------------------------------------

“Third Amended and Restated Notes” means, collectively, those certain Third
Amended and Restated Promissory Notes, each dated as of December 10, 2007, by
the Borrowers in favor of each Lender, substantially in the form of Exhibit III
to the Second Amendment.”

(c) Amended Definitions. The following definitions are amended and restated to
read in their entireties as follows:

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced, increased, or otherwise modified at
any time and from time to time pursuant to the terms hereof. On the Second
Amendment Effective Date, the Aggregate Commitment shall be Sixty Million
Dollars ($60,000,000), as such amount may be increased in accordance with
Section 2.5(b) hereof.

“Alternate Currency” means as of the date hereof Pounds Sterling, Hong Kong
Dollars, Swedish Krona (SEK), and the euro and hereafter means such currencies
or such other lawful currency other than Dollars that is freely transferable and
convertible into Dollars as each Lender and Administrative Agent may mutually
agree and from time to time designate as an Alternate Currency, each such
Alternate Currency specified herein or hereafter designated to remain in effect
as such until notice is given by any Lender or Administrative Agent that such
currency is no longer available as an Alternate Currency.

“Alternate Currency Sublimit” means the Dollar Equivalent of the portion of the
Aggregate Commitment up to which Lenders have agreed to make Alternate Currency
Loans and/or issue Alternate Currency Letters of Credit (subject to the L/C
Commitment), being Four Million Dollars ($4,000,000).

“Base Rate” means Wachovia’s Prime Rate.

“Continuing Letter of Credit Agreement” means the Continuing Letter of Credit
Agreement in the form of Exhibit I to the Second Amendment to be entered into by
the Borrowers, Guarantors and Issuing Lender, which replaces each of (a) that
certain Continuing Letter of Credit Agreement dated as of October 12, 2001, by
and between certain of the Borrowers, certain of the Guarantors, and First Union
National Bank (predecessor in interest to Wachovia), and (b) the CyberImport
International Operations Agreement.

“Guarantors” means collectively those direct and indirect Subsidiaries of the
Borrowers set forth on Schedule 3 to the Second Amendment, and “Guarantor” means
any of such Guarantors and each additional entity whether now owned or hereafter
acquired that becomes a Guarantor pursuant to Section 8.12 hereof.

“L/C Commitment” means: (a) in the case of documentary Letters of Credit, the
Aggregate Commitment, and (b) in the case of standby Letters of Credit, the
lesser of (i) the Aggregate Commitment and (ii) Four Million Dollars
($4,000,000).

 

-3-



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Note, the Guaranty
Agreement, Joinders to Guaranty, the Applications, the Letters of Credit and
each other document, instrument, certificate and agreement executed and
delivered by any Borrower, any Subsidiary, any Guarantor or their counsel in
connection with this Agreement or otherwise referred to herein or contemplated
hereby, all as may be amended, restated or otherwise modified, including,
without limitation, the First Amendment Documents and the Second Amendment
Documents.

“Non-U.S. Sublimit” means, without duplication, the maximum aggregate amount
which may be outstanding at any time for: (i) Loans borrowed by or on behalf of
any Non-U.S. Borrower or Subsidiary thereof, (ii) intercompany loans to any
Non-U.S. Borrower or Subsidiary (other than the Restricted Subsidiaries) thereof
permitted under Section 10.4(d) hereof; and (iii) L/C Obligations for Letters of
Credit issued for the account of any Non-U.S. Borrower or Subsidiary thereof,
being Four Million Dollars ($4,000,000) on the date hereof.

“Rents” means all cash payments made to a landlord in connection with a lease of
real property, including without limitation payments for rent, utilities and
taxes, property insurance, and common area maintenance charges.”

(d) Other Definitions and Provisions. The following additional provision is
hereby added to Section 1.3 of the Credit Agreement, to read in its entirety as
follows:

(e) Calculation of EBIT and EBITDAR. For the purpose of calculating EBIT and
EBITDAR, for any period of determination, (i) if at any time during such period
a Material Acquisition is made, EBIT and EBITDAR shall be calculated after
giving the pro forma effect to such Material Acquisition (if positive) as if it
had occurred on the first day of such period, and (ii) if at any time during
such period a Material Disposition is made, EBIT and EBITDAR shall be reduced by
an amount equal to EBIT and EBITDAR (if positive) attributed to the property
that is subject to such Material Disposition or increased by an amount equal to
EBIT or EBITDAR (if negative) attributed to the property that is subject to such
Material Disposition.

2. Replacement of Schedules 2 (Lenders and Commitments) and 3 (Guarantors).
Schedules 2 and 3 to the Credit Agreement are hereby amended and restated in
their entireties as set forth on Schedule 2 and Schedule 3, respectively, to
this Second Amendment. All references in the Loan Agreement to Schedule 2 and
Schedule 3, respectively, shall be deemed to be references to the Schedule 2 and
Schedule 3, respectively, attached to this Second Amendment.

3. Modification of Section 2.1 of the Credit Agreement. Section 2.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“2.1 Loans. Subject to the terms and conditions of this Agreement, each Lender
severally agrees to make Loans to the Borrowers from time to time from the
Closing Date through the Termination Date as requested by the Borrowers in
accordance with the terms of hereof; provided, that

(a) the aggregate principal amount of all outstanding Loans (after giving effect
to any amount requested) shall not exceed the Aggregate Commitment less the sum
of all L/C Obligations,

 

-4-



--------------------------------------------------------------------------------

(b) the principal amount of outstanding Loans from any Lender to the Borrowers
shall not at any time exceed such Lender’s Commitment as set forth on Schedule 2
hereto less such Lender’s Commitment Percentage of outstanding L/C Obligations,

(c) the aggregate principal amount of all outstanding Loans to Non-U.S.
Borrowers (after giving effect to any amount requested) shall not at any time
exceed the Non-U.S. Sublimit less the sum of: (i) the aggregate principal amount
of all outstanding intercompany loans (without duplication) to (x) any Non-U.S.
Borrower or (y) any Non-U.S. Subsidiary permitted under Section 10.4(d) hereof
and (ii) all L/C Obligations for Letters of Credit issued for the account of any
Non-U.S. Borrower,

(d) Lenders may make Alternate Currency Loans only to Non-U.S. Borrowers;

(e) the Dollar Equivalent of the Alternate Currency Exposure shall not at any
time exceed the Alternate Currency Sublimit;

(f) Non-U.S. Borrowers may borrow only Alternate Currency Loans;

(g) Restricted Subsidiaries shall not receive, in whole or in part, directly or
indirectly (including, without limitation, through intercompany loans), in any
form (whether currency, property, credits, or otherwise), the proceeds of any
Loans.

Each Loan by a Lender shall be in a principal amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of Loans requested on
such occasion. Subject to the terms and conditions hereof, the Borrowers may
borrow, repay and reborrow Loans hereunder until the Termination Date.”

4. Modification of Section 2.5(b) of the Credit Agreement. Section 2.5(b) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(b) Increases. So long as no Default or Event of Default has occurred and is
continuing hereunder, the Borrowers shall have the right at any time and from
time to time, upon at least seven (7) Business Days prior written notice to the
Administrative Agent, to increase the Aggregate Commitment, in one or more
tranches, by an aggregate principal amount not to exceed Forty Million Dollars
($40,000,000). Each such increase permitted pursuant to this Section 2.5(b)
shall be conditioned upon Borrowers’ compliance, as of the effective date of any
such increase, with the requirements of Section 5.2(b) hereto, as required by
the Administrative Agent, which requirements may include without limitation, the
execution and delivery of an amendment agreement in form and substance
satisfactory to the Required Lenders, the delivery of replacement or additional
promissory notes, and confirmations of Guaranty Agreements.”

5. Modification of Section 2.6 of the Credit Agreement. Section 2.6 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Termination of the Aggregate Commitment. The Aggregate Commitment shall
terminate on the earliest of: (a) December 10, 2010; (b) the date of termination
by the Borrowers pursuant to Section 2.5(a) hereof; and (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a) hereof; provided, however, that Urban may submit to the
Administrative Agent a Termination Date Extension Request (which shall be
submitted without limitation with the annual

 

-5-



--------------------------------------------------------------------------------

business plan and financial projections required to be delivered under
Section 7.1(d) hereof), pursuant to which each Lender, at its sole discretion,
may agree to extend the Termination Date of its respective Commitment set forth
in subsection (a) of this Section 2.6 by an additional three hundred sixty-four
(364) day term.

6. Modification of Section 3.6(a) of the Credit Agreement. Section 3.6(a) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(a) The Borrowers shall pay to the Administrative Agent for the account of the
Issuing Lender and the L/C Participants on a pro rata basis (i) fees with
respect to documentary Letters of Credit as set forth on Schedule 5 attached to
the Second Amendment, as such schedule may change from time to time in
accordance with the Issuing Lender’s general practices, and (ii) a letter of
credit fee with respect to each standby Letter of Credit in an amount equal to
the Applicable Margin for a LIBOR Rate Loan or Eurocurrency Loan, as the case
may be, as of the date of the calculation of the fee on a per annum basis
multiplied by the face amount of each standby Letter of Credit as then in
effect. Each such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Termination Date.”

7. Modification of Section 3.12 of the Credit Agreement. Section 3.12 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Letter of Credit Documents. Subject to Section 3.11 hereof, Letters of Credit
and amendments thereto issued by Wachovia, as Issuing Lender, shall be
requested, processed and issued, and draws thereon shall be negotiated,
processed and paid, in accordance with and subject to the terms and procedures
of the Continuing Letter of Credit Agreement.”

8. Modification of Section 8.12 of the Credit Agreement. Section 8.12 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Additional Guarantors. Within ten (10) days after any Subsidiary of any
Borrower with at least $20,000,000 of equity is created or acquired after the
Closing Date, give notice thereof to the Administrative Agent of such creation
or acquisition and whether such Subsidiary shall be formed under a jurisdiction
outside of the United States, and cause to be executed and delivered to the
Administrative Agent: (a) a duly executed Guaranty Agreement or Joinder to
Guaranty or other supplement thereto, with such changes as the Administrative
Agent may reasonably request, it being acknowledged and agreed that, with
respect to guaranties by Non-U.S. Subsidiaries, such guaranties will contain
provisions limiting recourse thereunder to the extent (i) required to render
them enforceable under applicable law and (ii) necessary to avoid any deemed
distribution or similar issue, and (b) favorable legal opinions addressed to the
Administrative Agent and the Lenders in form and substance satisfactory thereto
with respect to the enforceability of such Guaranty Agreement and such other
documents and closing certificates as may be requested by the Administrative
Agent.”

9. Modification of Section 10.2(b) of the Credit Agreement. Section 10.2(b) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(b) Guaranty Obligations of Urban for the benefit of any Subsidiary (other than
a Restricted Subsidiary) of Debt permitted by Section 10.1(a), Section 10.1(b),
Section 10.1(c), Section 10.1(d), Section 10.1(e), Section 10.1(f),
Section 10.1(g), and Section 10.1(h) hereof.”

 

-6-



--------------------------------------------------------------------------------

10. Modification of Section 10.4(c) of the Credit Agreement. Section 10.4(c) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(c) investments by any Borrower or any Subsidiary (other than a Restricted
Subsidiary) in the form of acquisitions of all or substantially all of the
business or a line of business (whether by merger (so long as a Borrower and
Subsidiary is the surviving entity), the acquisition of capital stock, assets or
any combination thereof) of any other Person; provided that the aggregate
purchase price paid or payable in connection with all such acquisitions made on
or after the date of the Second Amendment does not exceed $150,000,000;

11. Modification of Section 10.5 of the Credit Agreement. Section 10.5 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Section 10.5 Limitation on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Wholly Owned Subsidiary of any Borrower may merge with any other
Wholly-Owned Subsidiary of any Borrower, except where the survivor of such
merger is a Restricted Subsidiary;

(b) any Wholly-Owned Subsidiary may merge with or into any Person acquired in
accordance with Section 10.4(c) hereof; and

(c) any Wholly-Owned Subsidiary of any Borrower may wind-up into any Borrower or
any other Wholly-Owned Subsidiary (other than a Restricted Subsidiary) of any
Borrower.”

12. Modification of Section 10.6 of the Credit Agreement. Section 10.6 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“10.6 Limitations on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including without
limitation the sale of any receivables and leasehold interests and any
sale-leaseback or similar transaction), whether now owned or hereafter acquired
except:

(a) the sale of inventory in the ordinary course of business;

(b) the sale of obsolete assets no longer used or usable in the business of any
Borrower or any Subsidiary;

(c) the transfer of assets to any Borrower or any Wholly-Owned Subsidiary (other
than a Restricted Subsidiary) of any Borrower pursuant to Section 10.5(c)
hereof;

 

-7-



--------------------------------------------------------------------------------

(d) the transfer of assets to any Guarantor pursuant to Section 10.4(d) hereof;

(e) dispositions by any Borrower or any Subsidiary of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
disposed of shall not exceed $10,000,000 from and after the date of the Second
Amendment;

(f) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; and

(g) the sale, transfer or other disposition of any other assets not to exceed
$25,000,000 in the aggregate, valued at the higher of book value or sales price,
in any twelve month period.”

13. Modification of Section 10.7(c) of the Credit Agreement. 10.7(c) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“(c) with the approval of the board of directors of Urban, Urban may:
(i) repurchase shares of its capital stock, provided that the Fixed Charge
Coverage Ratio of Urban and its Consolidated Subsidiaries as of the most
recently ended fiscal quarter is not less than the ratio required pursuant to
Section 9.1 of the Credit Agreement (the “Required Ratio”), and that each such
repurchase of shares of capital stock would not cause the Fixed Charge Coverage
Ratio to be less than the Required Ratio; (ii) repurchase fractional shares of
its capital stock in connection with any stock split or reverse stock split of
Urban’s capital stock, the purchase price (based on fair market value) of which
does not exceed $5,000,000 in the aggregate; and (iii) pay dividends with
respect to any of its capital stock, provided that the Fixed Charge Coverage
Ratio of Urban and its Consolidated Subsidiaries as of the most recently ended
fiscal quarter is not less than the Required Ratio, and that such payment of
dividends would not cause the Fixed Charge Coverage Ratio to be less than the
Required Ratio for the next succeeding fiscal quarter.”

14. Modification of Section 10.13 of the Credit Agreement. Section 10.13 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Capital Expenditures. Make Capital Expenditure Payments, for the Borrowers and
all Subsidiaries, collectively, exceeding: (a) $145,000,000 in the aggregate
Fiscal Year ending January 31, 2008, (b) $185,000,000 in the aggregate in the
Fiscal Year ending January 31, 2009, (c) $225,000,000 in the aggregate in the
Fiscal Year ending January 31, 2010, and (d) $280,000,000 in the aggregate in
the Fiscal Year ending January 31, 2011; provided that no such Capital
Expenditure Payment shall be made by, on behalf of, or for the benefit of, any
Restricted Subsidiary.”

15. Modification of Section 13.1(b) of the Credit Agreement. Section 13.1(b) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

Addresses for Notices. Notices to any party shall be sent to it at the following
addresses, or any other address as to which all the other parties are notified
in writing.

 

-8-



--------------------------------------------------------------------------------

If to the Borrowers:    Urban Outfitters, Inc.    5000 South Broad Street   
Philadelphia, PA 19112-1495    Attention: President    Telephone No.:
215.454.5500    Telecopy No.: 215.454.4600 With copies to:    Urban Outfitters,
Inc.    5000 South Broad Street    Philadelphia, PA 19112-1495    Attention:
General Counsel    Telephone No.: 215.454.5500    Telecopy No.: 215.454.4600 If
to Wachovia:    Wachovia Securities, Inc.    123 South Broad Street    15th
Floor (PA1222)    Philadelphia, PA 19109    Attention: Stephen T. Dorosh   
Telephone: 267.670.6577    Telecopy No.: 267.670.6562 With copies to:    Pepper
Hamilton LLP    3000 Two Logan Square    18th and Arch Streets    Philadelphia,
Pennsylvania 19107-2799    Attention: Lisa R. Jacobs, Esquire    Telephone No.:
215.981.4701    Telecopy No.: 866.738.9609 If to any Lender:    To the Address
set forth on Schedule 2 hereto

16. Representations and Warranties. Borrowers hereby represent and warrant to
Lenders, as to themselves and their Subsidiaries, as follows:

(a) Representations. As of the Second Amendment Effective Date and after giving
effect thereto, the Borrowers represent and warrant as follows: (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects, except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; and (ii) no Event of Default or
Default under the Credit Agreement, as amended hereby, has occurred and is
continuing.

(b) Power and Authority. Each Borrower has the power and authority under the
laws of its jurisdiction of formation and under its respective formation
documents to enter into and perform this Second Amendment and the other Second
Amendment Documents to which Borrower is a party; all necessary actions
(corporate or otherwise) for the execution and performance by each Borrower of
the Amendment Documents have been taken; and each of the Second Amendment
Documents and the Credit Agreement, as amended, constitute the valid and binding
obligations of Borrowers, enforceable in accordance with its respective terms.

 

-9-



--------------------------------------------------------------------------------

(c) No Violations of Law or Agreements. The execution and performance of the
Second Amendment Documents by Borrowers and Guarantors will not: (i) violate any
provisions of any law or regulation, federal, state, local, or foreign, or any
formation document of any Borrower; or (ii) result in any breach or violation
of, or constitute a default or require the obtaining of any consent under, any
material agreement or instrument by which any Borrower or its property may be
bound.

17. Conditions to Effectiveness of Amendment. This Second Amendment shall be
effective upon the date of Administrative Agent’s receipt of the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent:

(a) Second Amendment. This Second Amendment duly executed and delivered by each
of Borrowers, the Lenders, and the Administrative Agent.

(b) Amended Disclosure Schedules to Credit Agreement. The amended disclosure
schedules to Credit Agreement, attached hereto as Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6.1(a), Schedule 6.1(b), Schedule
6.1(i), Schedule 6.1(l), Schedule 6.1(m), Schedule 6.1(t), Schedule 6.1(u),
Schedule 10.3, Schedule 10.4(a), and Schedule 10.4(b), respectively.

(c) Third Amended and Restated Notes. The Third Amended and Restated Notes, each
dated of even date herewith, by the Borrowers in favor of each Lender, in the
aggregate maximum principal amount of Sixty Million Dollars ($60,000,000), in
the form, attached hereto as Exhibit III.

(d) Joinder to Guaranty. The Joinder to Guaranty, duly executed and delivered by
U. O. Real Estate LLC, guarantying the Borrowers’ obligations under the Credit
Agreement, in the form attached hereto as Exhibit II.

(e) Continuing Letter of Credit Agreement, in the form attached hereto as
Exhibit I.

(f) Financial Condition Certificate of the Borrowers, in the form attached
hereto as Exhibit IV.

(g) Secretary’s Certificate for each of the Borrowers. Secretary’s Certificate
for each of the Borrowers, including and/or attaching, as the case may be: a
(i) certification of the incumbency for such Borrower, (ii) certification of no
changes to the formation documents of such Borrower (including, without
limitation, articles of incorporation, by-laws, operating agreement, and other
similar organizational documents, as the case may be) since the last delivery to
the Administrative Agent of such formation documents by such Borrower, or copies
of amended formation documents, (iii) resolutions of the Board of Directors (or
equivalent governing body) of each of the Borrowers, approving the Second
Amendment and the transactions contemplated thereby, and (iv) certificates of
good standing or subsistence, as the case may be, issued by the Secretary of
State of each Borrower’s jurisdiction of incorporation or organization, as the
case may be.

(h) Secretary’s Certificate for each of the Guarantors. Secretary’s Certificate
for each of the Guarantors, including and/or attaching, as the case may be: a
(i) certification of the incumbency for such Guarantor, (ii) (A) U. O. Real
Estate LLC, delivery of the formation documents of such Guarantor (including,
without limitation, articles of incorporation, by-laws, operating agreement, and
other similar organizational documents, as the case may be), or (B) for each
other Guarantor, certification of no changes to the formation documents of such
Guarantor (including, without limitation, articles of incorporation, by-laws,
operating agreement, and other similar organizational documents, as the case may
be) since the last delivery to the Administrative Agent of such formation
documents by such

 

-10-



--------------------------------------------------------------------------------

Borrower, or copies of amended formation documents, (iii) resolutions of the
Board of Directors (or equivalent governing body) of each of the Guarantors,
approving the Second Amendment and the transactions contemplated thereby, and
(iv) certificates of good standing or subsistence, as the case may be, issued by
the Secretary of State of each Guarantor’s jurisdiction of incorporation or
organization, as the case may be.

(i) Officer Compliance Certificate. Officer Compliance Certificate executed and
delivered by an authorized officer of Urban, in substantially the form attached
hereto as Exhibit V.

(j) U.S. Legal Opinion. Legal Opinion of Drinker, Biddle & Reath LLP, U.S.
counsel to the Borrowers and Guarantors, in form and substantially satisfactory
to the Administrative Agent.

(k) U.K. Legal Certificate. Certification by Stephenson Harwood, U.K. counsel to
the Borrowers, in form and substance satisfactory to the Administrative Agent,
that there has been no change in the underlying laws upon which the Legal
Opinion of Stephenson Harwood, delivered to the Administrative Agent in
connection with the execution of the Credit Agreement, was based that would
render such opinion no longer valid in all respects.

(l) Ireland Legal Certification. Certification by Mason Hayes & Curran, Ireland
counsel to the Borrowers, in form and substance satisfactory to the
Administrative Agent, that there has been no change in the underlying laws upon
which the Legal Opinion of Mason Hayes & Curran, delivered to the Administrative
Agent in connection with the execution of the Credit Agreement, was based that
would render such opinion no longer valid in all respects.

(m) Other Documents. Such additional documents and materials as Administrative
Agent may reasonably request.

(n) Payment of the Administrative Agent’s Legal and Other Fees. Payment to the
Administrative Agent for (i) the Administration Fee contemplated by
Section 4.3(a) of the Credit Agreement; and (ii) all reasonable fees and
expenses (including without limitation reasonable fees and expenses of counsel)
incurred by Administrative Agent in connection with the preparation, execution
and delivery of this Second Amendment.

(o) Evidence of Hazard and Liability Insurance. Evidence that the Borrowers have
in place Hazard and Liability Insurance as required pursuant to Section 8.2 of
the Credit Agreement.

18. Affirmations. Borrowers hereby: (i) affirm all the provisions of the Credit
Agreement, as amended by this Second Amendment; and (ii) agree that the terms
and conditions of the Credit Agreement shall continue in full force and effect,
as amended hereby.

19. Miscellaneous.

(a) Borrowers agree to pay Administrative Agent for all reasonable fees and
expenses (including without limitation reasonable fees and expenses of counsel)
incurred by Administrative Agent and its counsel in connection with the due
diligence review, the preparation, execution and delivery of this Second
Amendment, and the future administration by the Administrative Agent of this
Second Amendment and the transactions contemplated hereby.

 

-11-



--------------------------------------------------------------------------------

(b) This Second Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
or choice of law principles.

(c) This Second Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(d) Entirety. This Second Amendment, together with the other Second Amendment
Documents, the Credit Agreement, and the other Loan Documents, represents the
entire agreement of the parties hereto and thereto, and supersedes all prior
agreements and understandings, oral and written, if any, including any
commitment letters or correspondence relating to the Second Amendment Documents,
the other Loan Documents or the transactions contemplated herein or therein,

(e) No Waiver. Except as expressly set forth herein, the execution, delivery and
performance of this Second Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent, any Issuing Lender, or Lenders under
the Credit Agreement and the agreements and documents executed in connection
therewith or constitute a waiver of any provision thereof.

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment the day
and year first above written.

 

  Borrowers:

URBAN OUTFITTERS, INC.,

 

as a Borrower

  By:   /s/ Richard A. Hayne    

Name: Richard A. Hayne

   

Title: President

UO FENWICK, INC.,

 

as a Borrower

  By:   /s/ Glen A. Bodzy    

Name: Glen A. Bodzy

   

Title: Secretary

URBAN OUTFITTERS (DELAWARE), INC.,

 

as a Borrower

  By:   /s/ Glen A. Bodzy    

Name: Glen A. Bodzy

   

Title: Secretary

URBAN OUTFITTERS UK LIMITED,

 

as a Borrower

  By:   /s/ Richard A. Hayne    

Name: Richard A. Hayne

   

Title: Director

  By:   /s/ John E. Kyees    

Name: John E. Kyees

   

Title: Director

URBAN OUTFITTERS IRELAND LIMITED,

 

as a Borrower

  By:   /s/ Richard A. Hayne    

Name: Richard A. Hayne

   

Title: Director

  By:   /s/ John E. Kyees    

Name: John E. Kyees

   

Title: Director

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Lender:

WACHOVIA BANK, NATIONAL ASSOCIATION

(f/k/a FIRST UNION NATIONAL BANK,)

as a Lender, Issuing and as Administrative Agent

By:   /s/ Stephen T. Dorosh  

Name: Stephen T. Dorosh

  Title: Vice President

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Schedule 1

Subsidiaries that are Borrowers

Urban Outfitters, Inc.;

U. O. Fenwick, Inc.;

Urban Outfitters (Delaware), Inc.;

Urban Outfitters UK Limited; and

Urban Outfitters Ireland Limited

 

S-1



--------------------------------------------------------------------------------

Schedule 2

Lenders and Commitments

 

Lender    Commitment

Wachovia Bank, National Association

   $60,000,000

123 South Broad Street, 15th Floor (PA1222)

  

Philadelphia, PA 19109

   Attention: Stephen T. Dorosh, Vice President    Telephone No.: (215) 670-6577
  

Telecopy No.: (215) 670-6562

  

 

S-2



--------------------------------------------------------------------------------

Schedule 3

Guarantors

Anthropologie, Inc.;

Urban Outfitters Wholesale, Inc.;

Urban Outfitters Direct LLC;

Anthropologie Direct LLC;

U.O.D. Secondary, Inc.;

UOGC, Inc.;

Urban Outfitters West LLC;

Free People LLC;

Freepeople.com LLC;

Urban Outfitters Holdings LLC;

Anthropologie Holdings LLC;

Urbanoutfitters.com LP;

Anthropologie.com LP; and

U.O. Real Estate LLC

 

S-3



--------------------------------------------------------------------------------

Schedule 4

Wachovia Bank, N.A.

Outstanding Summary Report

For Applicant: URBAN OUTFITTERS INC.

Applicant Name: ANTHROPOLOGIE (DELAWARE), INC.

 

L/C Bank

Reference

  

L/C Cust Reference

   Site    Trans   

Beneficiary

   Ctry   

Opening Date

   Expiry Date    L/C Equiv
Liability Balance   878702    UOXX878702    USA    IMLC    [**]    [**]   
10/07/2002    12/21/2004    [**] USD                    Appl Name Total:      
[**]   

Applicant Name: ANTHROPOLOGIE INC DELAWARE

  

L/C Bank

Reference

  

L/C Cust Reference

   Site    Trans   

Beneficiary

   Ctry   

Opening Date

   Expiry Date    L/C Equiv
Liability Balance   311788    UOXX311788    HNK    IMLC    [**]    [**]   
01/12/2004    12/31/2004    [**] USD  311790    UOXX311790    HNK    IMLC   
[**]    [**]    02/04/2004    09/21/2004    [**] USD  IC547523H   
II02190432ABUOXX    HNK    IMLC    [**]    [**]    02/20/2004    09/22/2004   
[**] USD  IC548865H    II0318046503UOXX    HNK    IMLC    [**]    [**]   
03/23/2004    11/30/2004    [**] USD  IC548876H    II0318046511UOXX    HNK   
IMLC    [**]    [**]    03/23/2004    10/30/2004    [**] USD  155031311   
II0413048F6BUOXX    HNK    IMLC    [**]    [**]    04/14/2004    10/30/2004   
[**] USD 

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-4



--------------------------------------------------------------------------------

IC550355H    II0414049ICBUOXX    HNK    IMLC    [**]    [**]    04/15/2004   
10/30/2004    [**] USD  IC552616H    II050704BC4FUOXX    HNK    IMLC    [**]   
[**]    05/10/2004    10/30/2004    [**] USD  IC552621H    II050704BC57UOXX   
HNK    IMLC    [**]    [**]    05/10/2004    10/30/2004    [**] USD  IC552675H
   II051004BE9BUOXX    HNK    IMLC    [**]    [**]    05/12/2004    10/30/2004
   [**] USD  IC553052H    II051404C9BFUOXX    HNK    IMLC    [**]    [**]   
05/18/2004    11/10/2004    [**] USD  IC554525H    II061104F9C0UOXX    HNK   
IMLC    [**]    [**]    06/14/2004    10/30/2004    [**] USD  lC556153l-l   
II0713043571UOXX    HNK    IMLC    [**]    [**]    07/14/2004    10/21/2004   
[**] USD  IC556785H    I10726044FF3UOXX    LINK    IMLC    [**]    [**]   
07/27/2004    10/21/2004    [**] USD  IC556795H    II0726045016UOXX    HNK   
IMLC    [**]    [**]    07/27/2004    09/21/2004    [**] USD  IC558593H   
II0823048CCFUOXX    HNK    IMLC    [**]    [**]    08/24/2004    10/30/2004   
[**] USD  IC558776H    I10826049629UOXX    HNK    IMLC    [**]    [**]   
08/30/2004    11/21/2004    [**] USD  IC561413H    II090904B34FUOXX    HNK   
IMLC    [**]    [**]    09/10/2004    10/31/2004    [**] USD  IC561839H   
II091604C322UOXX    FINK    IMLC    [**]    [**]    09/17/2004    10/31/2004   
[**] USD                    Appl Name Total:       [**]   

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-5



--------------------------------------------------------------------------------

Applicant Name: URBAN OUTFITTERS (DELAWARE), INC.

 

L/C Bank

Reference

  

L/C Cust Reference

   Site    Trans   

Beneficiary

   Ctry   

Opening

Date

   Expiry Date    L/C Equiv
Liability Balance   311757    UOXX3I1757    HNK    IMLC    [**]    [**]   
10/08/2003    09/21/2004    [**] USD  311764    UOXX3I1764    HNK    IMLC   
[**]    [**]    10/14/2003    10/21/2004    [**] USD  311766    UOXX3I1766   
HNK    IMLC    [**]    [**]    10/28/2003    10/21/2004    [**] USD  311787   
UOXX3I1787    HNK    IMLC    [**]    [**]    01/07/2004    09/21/2004    [**]
USD  311791    UOXX311791    HNK    IMLC    [**]    [**]    02/09/2004   
10/30/2004    [**] USD  IC548301H    II0308044FE8U0XX    HNK    IMLC    [**]   
[**]    03/09/2004    11/30/2004    [**] USD  IC548591H    II03I5O45CAEUOXX   
HNK    IMLC    [**]    [**]    03/17/2004    10/21/2004    [**] USD  IC549934H
   II04070486E8U0XX    HNK    IMLC    [**]    [**]    04/19/2004    12/21/2004
   [**] USD  lC549973H    II0407048749UOXX    HNK    IMLC    [**]    [**]   
04/08/2004    11/21/2004    [**] USD  IC550274H    II0413048EB1UOXX    HNK   
IMLC    [**]    [**]    04/14/2004    11/10/2004    [**] USD  IC550347H   
II04140491B2U0XX    HNK    IMLC    [**]    [**]    04/15/2004    10/21/2004   
[**] USD  IC550437H    II0415049469UOXX    HNK    IMLC    [**]    [**]   
04/16/2004    09/21/2004    [**] USD  IC550687H    II0421049E54UOXX    HNK   
IMLC    [**]    [**]    04/22/2004    09/30/2004    [**] USD  IC550689H   
II0421049E57UOXX    HNK    IMLC    [**]    [**]    04/22/2004    10/21/2004   
[**] USD  IC55120711    II050304B186UOXX    HNK    IMLC    [**]    [**]   
05/04/2004    11/30/2004    [**] USD 

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-6



--------------------------------------------------------------------------------

IC552686H    II051004BEC5UOXX    HNK    IMLC    [**]    [**]    05/12/2004   
10/21/2004    [**] USD  IC553255H    II051804CECFUOXX    HNK    IMLC    [**]   
[**]    05/19/2004    10/21/2004    [**] USD  IC553536H    II052404D7BAUOXX   
HNK    IMLC    [**]    [**]    05/27/2004    10/21/2004    [**] USD  IC554493H
   II061004F824UOXX    HNK    IMLC    [**]    [**]    06/14/2004    10/21/2004
   [**] USD  IC555981H    II0112043I3EUOXX    HNK    IMLC    [**]    [**]   
07/14/2004    12/21/2004    [**] USD  IC556012H    II071204318FUOXX    HNK   
IMLC    [**]    [**]    07/13/2004    11/21/2004    [**] USD  IC557237H   
II0730045D6CUOXX    HNK    IMLC    [**]    [**]    08/02/2004    09/21/2004   
[**] USD  IC557284H    II0802045FCCUOXX    HNK    IMLC    [**]    [**]   
08/04/2004    11/21/2004    [**] USD  IC557839H    II08110474DAUOXX    HNK   
IMLC    [**]    [**]    08/13/2004    12/21/2004    [**] USD  IC557840H   
II08110474EEUOXX    HNK    IMLC    [**]    [**]    08/17/2004    11/21/2004   
[**] USD  IC557842H    II08110474F2UOXX    HNK    IMLC    [**]    [**]   
08/13/2004    12/21/2004    [**] USD  IC557982H    II0813047AE5UOXX    HNK   
IMLC    [**]    [**]    08/16/2004    11/30/2004    [**] USD  IC557990H   
II0813047AF9UOXX    HNK    IMLC    [**]    [**]    08/16/2004    10/30/2004   
[**] USD  IC558590H    II0823048CCAUOXX    HNK    IMLC    [**]    [**]   
08/24/2004    11/21/2004    [**] USD  IC558622H    II0823048D3FUOXX    HNK   
IMLC    [**]    [**]    08/27/2004    09/30/2004    [**] USD  IC558774H   
II08260495F4UOXX    HNK    IMLC    [**]    [**]    08/30/2004    11/21/2004   
[**] USD                    Appl Name Total:       [**]   

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-7



--------------------------------------------------------------------------------

Applicant Name: URBAN OUTFITTERS, INC.

 

L/C Bank

Reference

  

L/C Cust Reference

   Site    Trans   

Beneficiary

   Ctry   

Opening

Date

   Expiry Date    L/C Equiv
Liability Balance   878700    U0XX878700    USA    IMLC    [**]    [**]   
08/03/2004    12/31/2004    [**] USD  1C557294H    II0802046012UOXX    HNK   
IMLC    [**]    [**]    04/04/2001    03/31/2005    [**] USD  SM416412   
SM416412    USA    SBLC    [**]    [**]    04/04/2001    03/31/2005    [**] USD 
                  Appl Name Total:       [**]                      Total:      
[**]   

BA/ACCPT Summary:

 

*** END OF OUTSTANDING SUMMARY REPORT

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-8



--------------------------------------------------------------------------------

Schedule 5

Import Letter of Credit Pricing

Import Letter of Credit Processing Fees:

 

A.    Wachovia Bank Issued Letter of Credit Fees for Urban Outfitters Inc. and
affiliates:    - No fees for Letter of Credit processing       - Assumes all
Letter of Credit processing is out of Wachovia Bank Hong Kong. All LCs will be
channeled through a Wachovia Bank branch if Beneficiary is located in a Wachovia
network branch market. However if an acceptable accommodation with the vendor
cannot be reached, Wachovia will direct the LC to the vendor’s bank    B.   
Wachovia Bank Issued Letter of Credit Fees for Urban Outfitters Inc.
Beneficiaries    For Hong Kong Beneficiaries:       - LC Advising Fee:    $35.00
   - Commission in lieu of exchange      1/4% on first $50,000,  1/8% on balance
   - Transit Commission    Prime +1% for 10 days    - Discrepancy fee    $65   
- Paying Bank Charge    $42.50    - Courier fee:    $35    - Swift/Telex    $15
per page ** All dollar quoted charges are U.S. dollars    For non-Hong Kong
Beneficiaries:       - Discrepancy fee:    $65    - Paying Bank Charge:   
$42.50    - Swift/Telex:    $15 per page    - Handling Commission:    $30 C.   
[**]    [**]       [**]    [**]    [**]    [**] D.    Private Label Letters of
Credit Processed through Wachovia Bank Hong Kong    Option 1: [**]   

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-9



--------------------------------------------------------------------------------

   Option 2. [**]    E.    [**]    [**]                        [**]    [**]   
[**]                        [**]    [**]                     [**]    [**] F.   
[**]      

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-10



--------------------------------------------------------------------------------

Schedule 6.1(a)

Jurisdictions of Organization and Qualification

Urban Outfitters, Inc.

Organization: Pennsylvania

Qualification: AL, AZ, CA, CO, CT, DC, FL, GA, ID, IL, IN, KS, LA, MD, MA, MI,
MN, MO, NC, NE, NJ, NV, NY, OH, OR, PA, RI, SC, TX, UT, VT, VA, WA, WI

Urban Outfitters Wholesale, Inc.

Organization: Pennsylvania

Qualification: CA, NC, NY, PA, IL, SC

UO Fenwick, Inc.

Organization: Delaware

Qualification: PA

U.O.D. Secondary, Inc.

Organization: Delaware

Qualification: None

 

S-11



--------------------------------------------------------------------------------

Urban Outfitters Canada, Inc.

Organization: Ontario, Canada

Qualification: Quebec and British Columbia

Urban Outfitters UK Limited

Organization: United Kingdom

Qualification: None

Anthropologie, Inc.

Organization: Pennsylvania

Qualification: AZ, CA, CO, CT, FL, GA, IL, MA, MD, MI, MN, MO, NC, NJ, NV, NY,
OH, OR, PA, TX, UT, VA, WA

Urban Outfitters Ireland Limited

Organization: Ireland

Qualification: None

Anthropologie (Delaware), Inc.

Organization: Pennsylvania

Qualification: DE, NV, PA

Urban Outfitters (Delaware), Inc.

Organization: Pennsylvania

Jurisdiction(s): DE, NV, PA

Urban Outfitters Direct LLC

Organization: Pennsylvania

Qualification: PA, WA

Anthropologie Direct LLC

Organization: Pennsylvania

Qualification: PA, WA

 

S-12



--------------------------------------------------------------------------------

UOGC, Inc.

Organization: Florida

Qualification: None

Urban Outfitters West LLC

Organization: California

Qualification: None

Free People LLC

Organization: Delaware

Qualification: None

Urban Outfitters Holdings LLC

Organization: Pennsylvania

Qualification: None

Anthropologie Holdings LLC

Organization: Pennsylvania

Qualification: None

urbanoutfitters.com LP

Organization: Pennsylvania

Qualification: None

anthropologie.com LP

Organization: Pennsylvania

Qualification: None

Freepeople.com LLC

Organization: Delaware

Qualification: None

 

S-13



--------------------------------------------------------------------------------

Schedule 6.1(b)

Subsidiaries and Capitalization

 

Corporation

  

Wholly Owned

Corporation

   Number of
Shares     Par Value
Per  Share      

Urban Outfitters, Inc.

      80,945,342      $ .0001     

Anthropologie, Inc

   Urban Outfitters, Inc.    100      $ .10     

Urban Outfitters Wholesale, Inc

   Urban Outfitters, Inc.    1,000      $ .10     

Urban Outfitters (Delaware), Inc.

   Anthropologie, Inc.    10      $ .01     

U.O.D. Secondary, Inc.

   Urban Outfitters, Inc.    10      $ .01     

UOGC, Inc.

   Urban Outfitters, Inc.    1,000      $ .01     

U.O. Fenwick, Inc.

   Urban Outfitters (Delaware), Inc.    1,000      $ 1.00     

Urban Outfitters Canada, Inc

   UOD Secondary, Inc.    1,000      $ 1.00     

Urban Outfitters Ireland Limited

   UOD Secondary, Inc.    3        1.00 €   

Urban Merchandise, Inc.

   Anthropologie, Inc.    10      $ .01     

Urban Outfitters UK Limited

   UOD Secondary, Inc.    7,782,336        1.00 €   

UO Netherlands BV

   UOD Secondary, Inc.       

Urban Outfitters Belgium BVBA

   UO Netherlands BV       

Urban Outfitters | Sverige AB

   Urban Outfitters Ireland Limited    15,000        1.00 kr    0.157

Limited Liability

Corporation

  

Member

Corporation

   Ownership
%            

Urban Outfitters Direct LLC

   Urban Outfitters, Inc.    100.00 %     

Anthropologie Direct LLC

   Urban Outfitters, Inc.    100.00 %     

Freepeople.com LLC

   Urban Outfitters, Inc.    100.00 %     

Urban Outfitters West LLC

   Urban Outfitters (Delaware, Inc.)    100.00 %     

Urban Outfitters Holdings LLC

   Urban Outfitters Direct LLC    100.00 %     

Anthropologie Holdings LLC

   Anthropologie Direct LLC    100.00 %     

FreePeople LLC

   Urban Outfitters Wholesale, Inc.    100.00 %     

Urban Outfitters Real Estate LLC

   Uran Outfitters Real Estate Holding II LLC    100.00 %     

Urban Outfitters Real Estate Holding I LLC

   Urban Outfitters, Inc.    100.00 %     

Urban Outfitters Real Estate Holding II LLC

   Urban Outfitters Real Estate Holding I LLC    100.00 %     

Urban Outfitters Denmark LLC

   Urban Outfitters UK Limited    100.00 %     

Limited Partnership

  

Partners

   Partnership
%            

Urbanoutfitters.com LP

   Urban Outfitters Holdings LLC    1.00 %         Urban Outfitters Direct LLC
   99.0 %     

Anthropologie.com LP

   Anthropologie Holdings LLC    1.00 %         Anthropologie Direct LLC    99.0
%     

 

S-14



--------------------------------------------------------------------------------

Schedule 6.1(i)

ERISA Plans

 

Plan

   Plan Number

Urban Outfitters 401(k) Savings Plan (formerly Known as Urban Outfitters, Inc.
Profit-Sharing Fund prior to July 1, 1999)

   002

Urban Outfitters Employee Health Care Plan

   501

Urban Outfitters Group Life and Accidental Death and Dismemberment Insurance
Plan

   502

Urban Outfitters Long-Term Disability Plan

   503

Urban Outfitters Employee Dental Care Plan

   504

 

S-15



--------------------------------------------------------------------------------

Schedule 6.1(l)

Material Contracts

None

 

S-16



--------------------------------------------------------------------------------

Schedule 6.1(m)

Labor and Collective Bargaining Agreements

None

 

S-17



--------------------------------------------------------------------------------

Schedule 6.1(t)

Debt and Guaranty Obligations

None

 

S-18



--------------------------------------------------------------------------------

Schedule 6.1(u)

Litigation

None

 

S-19



--------------------------------------------------------------------------------

Schedule 10.3

Existing Liens

None

 

S-20



--------------------------------------------------------------------------------

Schedule 10.4 (a)

Existing Loans, Advances and Investments

None

 

S-21



--------------------------------------------------------------------------------

Schedule 10.4(b)

Investment Policies and Guidelines:

[**Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.]

UO FENWICK, INC.

AND COMPANIES

Investment Policy & Guidelines

  

Effective: September 19, 2002

Revised: February 27, 2007

UO FENWICK, INC.

AND COMPANIES

Investment Policy & Guidelines

Table of Contents

 

1.      Purpose

   S-23

2.      Investment Goals and Objectives

   S-23

3.      Investment Authorization

   S-24

4.      Eligible Investment Managers

   S-24

5.      Eligible Investments

   S-24

6.      Investment/Portfolio Restrictions

   S-25

7.      Compliance and Investment Review

   S-26

8.      Other

   S-26

 

S-22



--------------------------------------------------------------------------------

I. Purpose

The purpose of this Investment Policy & Guidelines (this “Policy”) is to
establish a framework for the investment of assets which represent excess
working capital funds of UO Fenwick, Inc. and its non-foreign subsidiaries,
which have an identical board of directors’ membership (the “Companies”). This
policy is meant to and will at all times conform to the Urban Outfitters, Inc.
Corporate Investment Policy, a copy of which will be provided to all investment
managers. Specifically, this Policy shall:

 

  1. Identify investment objectives of the Companies.

 

  2. Establish acceptable investment guidelines

 

  3. Specify investment authority and responsibility.

 

  4. Outline overall funds management strategies and procedures for compliance
and review.

UO Fenwick, Inc. and its board of directors will oversee the aggregate
investments under this Policy on behalf of the Companies and will be responsible
for:

 

  •  

monitoring the combined investments of the Companies,

 

  •  

ensuring compliance of aggregate investments of the Companies with this Policy,

 

  •  

receiving recommendations for Policy updates from the Companies boards of
directors,

 

  •  

proposing recommended updates to the Policy to the board of directors of Urban
Outfitters, Inc.; and

 

  •  

all communications with professional investment managers.

Investments will be managed by professional investment managers or in
professionally managed investment vehicles. Investment managers will have full
discretion within the constraints of this Policy and any specific additional
guidelines that may be imposed from time to time by the board of directors of UO
Fenwick, Inc. The investment managers will be subject to regular review by the
board of directors of UO Fenwick, Inc. to ensure both compliance with this
Policy and adherence to sound business judgements.

Investment Goals and Objectives

The goal of the Companies’ investment strategy is to keep the Companies’ cash
resources productively employed, in high credit quality instruments so as to
preserve principal and capital balances. The overall investment strategy should
ensure that the liquidity necessary to support the Companies’ short and
long-term operating objectives and strategic goals is maintained.

 

S-23



--------------------------------------------------------------------------------

The specific objectives of the investment strategy in order of priority are as
follows:

 

  1. Preservation of principal/capital.

 

  2. Maintenance of liquidity requirements.

 

  3. Optimum after-tax return on investment.

Investment Authorization

The following Companies’ personnel individually have the authority to initiate
and direct investment transactions which conform to the parameters of this
Policy:

President

Vice Presidents

Treasurer

Additionally, the professional investment managers are granted full discretion
to buy, sell, invest and reinvest a portion of the Companies’ assets consistent
with this Policy. The investment managers have been chosen in part because of
its particular investment strategy and emphasis. The investment managers have
advised the Companies that the following investment guidelines will not require
the investment manager to deviate from that particular strategy and emphasis.

A. Eligible Investment Managers

The Companies will periodically evaluate its investment managers and will, as
necessary from time to time, select investment managers from the list noted as
Exhibit A and attached to this Policy.

Eligible Investments

Investments may be made only in the following instruments: [**]

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-24



--------------------------------------------------------------------------------

Investment/Portfolio Restrictions

Investments will be made in U.S. dollars only. Assets may be invested in
securities with a maximum maturity of [**].

No more than [**] may be held for investment with any one professional
investment manager.

At time of purchase, no one issuer will represent more than [**] of the total
professional investment manager’s account or [**] individually, and no more than
[**] of total issue size outstanding, excluding consideration for U.S.
government obligations, money market funds and overnight securities. In order to
meet short-term cash requirements, a portion of the funds, as directed by the
Companies from time to time, managed in each investment manager’s portfolio must
be maintained in instruments that provide liquidity on a daily basis.

Each investment manager’s portfolio shall exclude structured note activity and
any derivative, with the exception of puts purchased for hedging purposes.

For other than money market funds which are eligible investments, the Companies
may not invest in mutual funds unless approved by the board of directors of UO
Fenwick, Inc.

The Companies will not borrow funds for investment purposes or engage in short
sales. The investment manager does not have authority to borrow on behalf of the
Companies.

The Companies may, from time to time, enter into certain financing arrangements
which require additional restrictions on the investment of its cash resources.
It is understood that any such restrictions would supersede this Policy for the
duration of their applicability.

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-25



--------------------------------------------------------------------------------

Compliance and Investment Review

The board of directors of UO Fenwick, Inc. will meet on a regular basis to
review the Companies’ aggregate investment performance and compliance with this
Policy. If necessary, the board of directors of UO Fenwick, Inc. will meet with
each professional investment manager periodically.

All investment managers retained by the Companies will certify in writing to UO
Fenwick, Inc. at least quarterly that the operation of its account has been in
compliance with this Policy and all specific guidelines set forth herein. In the
event a manager finds itself out of compliance at any time, through inadvertence
or otherwise, the manager will promptly notify UO Fenwick, Inc. in writing and
take remedial action. Any trade or transaction which is not in compliance with
this Policy at time of purchase must be reversed by the manager. The investment
manager will be responsible to return to the Companies all funds invested in the
particular trade or transaction plus, if applicable, all interest or monies
earned.

After transactions have been placed, all investment managers will notify UO
Fenwick, Inc. immediately of any downgrades in rating not in compliance with
this Policy and will seek direction from UO Fenwick, Inc.’s authorized officers
regarding action(s) to be taken.

Other

This Policy will be reviewed periodically by the Companies boards of directors
and revised or confirmed as appropriate. Revisions to the Policy recommended by
the Companies will be forwarded to the board of directors of UO Fenwick, Inc.
for further consideration.

By initial and continuing acceptance of this Policy and all related specific
guidelines, each manager concurs with the provisions contained herein. Each
manager is encouraged to recommend to UO Fenwick, Inc. changes to this Policy
and specific guidelines which may improve performance of the portfolio. If at
any time a manager believes its objectives cannot be met due to the provisions
of this Policy and specific guidelines or for any other reason, the board of
directors of UO Fenwick, Inc. shall be notified in writing.

The investment managers will, on at least an annual basis, provide UO Fenwick,
Inc. with written certification that:

 

  •  

its current systems and related processes produce accurate financial information
and data,

 

  •  

its current systems have been tested by an outside third party and have received
an unqualified opinion as to the integrity of data, and

 

  •  

that the investment managers have a disaster recovery system in place which is
functioning properly so as to protect the Companies’ assets and data.

In addition, investment managers will maintain appropriate insurance coverages
to protect the Companies’ assets and will provide, as required, certificates of
insurance which detail the amounts of these insurance coverages currently in
place.

 

S-26



--------------------------------------------------------------------------------

UO FENWICK INC. AND COMPANIES

INVESTMENT POLICY & GUIDELINES

EXHIBIT A

Eligible Investment Managers

[**]

 

** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

S-27



--------------------------------------------------------------------------------

EXHIBIT I

Form of Continuing Letter of Credit Agreement

Wachovia

CONTINUING LETTER OF CREDIT AGREEMENT

In consideration of the Bank (as defined below) in its discretion issuing from
time to time letters of credit whether documentary or standby and all amendments
thereto (hereinafter each individually, and all collectively called the
“Credit”) substantially in accordance with an Application (as defined below) for
a Credit tendered to the Bank the undersigned (hereinafter, individually and
collectively, the “Applicant”) agrees:

1. Definitions. As used herein: (A) “Agreement” means each Application by the
Applicant for a Credit and this Continuing Letter of Credit Agreement, as each
may be modified; (B) “Application” means, if Applicant uses electronic
communication facilities to apply for or instruct the Bank as to the contents of
a Credit, information sufficient to enable the Bank to prepare and issue or
amend a Credit for Applicant’s account transmitted by electronic message (which
may, but need not, be computer generated), including facsimile, directed to the
Bank by Applicant using such identification codes, passwords, and other security
procedures as the Bank and Applicant may agree are commercially reasonable from
time to time; or a written and signed application with sufficient information
delivered to the Bank to enable it to prepare and issue or amend a Credit for
Applicant’s account; (C) “Bank” means Wachovia Bank, National Association and
all of its branches, whether in the United States or foreign and any of Bank’s
affiliates that issue letters of credit; Applicant authorizes and directs the
Bank to select the branch or affiliate which will issue or process any Credit;
and for the purposes of Sections 4, 7 and 9, “Bank” includes correspondents of
Bank; (D) “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks are authorized or required to close at the place
where Bank is obligated to honor a presentation or otherwise act under the
Credit or this Agreement; (E) “Collateral” means (i) all Applicant’s Property
(as hereinafter defined) now or hereafter in possession or control of Bank or
its agents, affiliates or representatives (for any purpose) or in transit to or
from Bank, (ii) all Property shipped or warehoused under or in connection with
any Credit or any Draft; (iii) all documents, Drafts, bills of exchange,
certificates of origin, inspection certificates, consular documents, invoices,
bills of lading, warehouse receipts and other documents of title, whether
negotiable or non-negotiable, respecting such Property or otherwise related to
any Credit or any Draft; (iv) all policies and certificates of insurance
respecting such Property, or otherwise related to the Credit or any Draft;
(v) all other Property which is related to the Credit or any Draft; (vi) other
Property described on an Exhibit hereto or in any other security agreement from
Applicant to the Bank, if any; and (vii) all proceeds and products of the
foregoing, now or later existing; (F) “Draft” means any draft (sight or time),
receipt, acceptance, cable, SWIFT or other written demand for payment;
(G) “Event of Default” means (i) failure to pay or perform any of the
Obligations when due; (ii) termination of Applicant’s existence;
(iii) institution of any proceeding under any law relating to bankruptcy,
insolvency or reorganization by or against Applicant, or the appointment of a
receiver or similar official for Applicant or any of Applicant’s property;
(iv) seizure or forfeiture of Applicant or any of its property; (v) a change in
control of Applicant; (vi) attachment or restraint of or other legal process
against property in which Applicant has an interest in the control of Bank or
any third party on behalf of Bank; (vii) any statement to Bank made by Applicant
or on its behalf is incorrect or misleading; (viii) Applicant’s failure to
provide Bank on request any books and records; (ix) Applicant’s failure to
withhold, collect or pay any tax when assessed or due; (x) occurrence of any of
the above with respect to any guarantor of any Obligations and if there is more
than one party as Applicant, the occurrence of any of the foregoing regarding
any one, some, or all of such parties; or (xi) any other act or circumstance
leading Bank in good faith to deem itself insecure; (H) “Good Faith” means
honesty in fact in the conduct or transaction concerned; (I) “ISP 98” means the
International Standby Practices, International Chamber of Commerce (“ICC”)
Publication No. 590, or any subsequent revisions or restatement thereof which
may be adopted by the ICC and in use by the Bank; (J) “Jurisdiction” means the
state in the United States where the Bank’s branch which maintains Applicant’s
major deposits is located, or if Applicant does not have deposits with the Bank,
the Bank’s office in a state of the United States where Applicant’s major
banking relationship with it is conducted; if neither of the foregoing apply,
then jurisdiction shall mean New York City, New York; (K) “Obligations” means
all obligations of any, some or all of parties comprising the Applicant to Bank
now or hereafter existing under the Agreement or otherwise; (L) “Prime Rate”
means that changing rate of interest announced publicly from time to time by
Bank as its Prime Rate; (M) “Property” means all present and future inventory,
equipment, farm products and other goods, documents, policies and certificates
of insurance, securities, securities entitlements, securities accounts,
financial assets, investment property, instruments,

 

E-1



--------------------------------------------------------------------------------

letters-of-credit and letter-of-credit rights, chattel paper, accounts, general
intangibles, money, and any and all other types of property (including, but not
limited to, deposit accounts and certificates of deposit), together with all
cash and non cash proceeds and products thereof, and all Applicant’s rights
thereto and all documents relative thereto; and (N) “UCP” means the Uniform
Customs and Practice for Documentary Credits, ICC Publication Number 500, or any
subsequent revision or restatement thereof adopted by the ICC and in use by the
Bank. Terms not defined herein will, if defined therein, have the same meaning
as given in the Uniform Commercial Code as amended from time to time.

2. Applicant’s Reimbursement of Bank: (A) Applicant shall pay Bank on demand in
immediately available funds (in United States currency) (i) the amount of each
Draft drawn or purporting to be drawn under the Credit (whether drawn before, on
or after the expiry date stated in the Credit); provided that if the Credit
provides for acceptance of a time draft or incurrence of a deferred payment
obligation, reimbursement shall be due sufficiently in advance of its maturity
to enable the Bank to arrange for its cover in same day funds to reach the place
where it is payable no later than the date of its maturity; (ii) any amount by
which Bank’s cost of payment under the Credit exceeds the amount paid by
Applicant; (iii) interest on all amounts not paid when due at a fluctuating rate
per annum equal to the Prime Rate plus 2%, but in no event at an interest rate
exceeding the highest rate permitted by applicable law. (B) Foreign Currency. If
the Draft is payable in other than U.S. currency, Applicant will pay Bank the
amount in U.S. currency from Bank at Bank’s current selling rate of exchange for
delivery to the place of payment in the currency and amount in which such Draft
was drawn. If there is no current selling rate of exchange generally offered by
Bank for effecting such payment, Applicant will pay Bank on demand an amount
which Bank deems necessary to pay or provide for the payment of the Obligations,
and Applicant shall remain liable for any deficiency which may result if such
amount in U.S. currency proves to be insufficient to effect full payment or
reimbursement to Bank at the time when such rate of exchange shall again be
current. (C) Fees Costs and Expenses. Applicant will pay Bank (i) fees in
respect of the Credit at such rates and times as Applicant and Bank may agree in
writing or, in the absence of such an agreement, in accordance with Bank’s
standard fees then in effect (including, if applicable, application fees,
issuance fees, maintenance fees, amendment fees, drawing fees, discrepancy fees,
acceptance or deferred payment obligation fees, transfer fees and assignment of
letter of credit proceeds fees); and (ii) on demand, all costs and expenses that
Bank incurs in connection with the Credit or this Agreement, including
(a) reasonable attorneys’ fees and disbursements and other dispute resolution
expenses to protect or enforce Bank’s rights or remedies under or in connection
with the Credit, this Agreement or any separate security agreement, guaranty or
other agreement or undertaking supporting this Agreement or to respond to any
notice of forgery, fraud, abuse or illegality in connection with this Agreement,
the Credit, any presentation under the Credit or any transaction underlying the
Credit (including an active defense by Bank in any action in which an injunction
is sought or obtained against presentation or honor), (b) costs and expenses in
connection with any requested amendment to or waiver under the Credit or this
Agreement, (c) costs and expenses in complying with any governmental exchange,
currency control or other laws, rules or regulations of any country now or
hereafter applicable to the purchase or sale of, or dealings in, foreign
currency, (d) any stamp taxes, recording taxes, or similar taxes or fees payable
in connection with the Credit or this Agreement, and (e) any adviser, confirmer,
or other nominated person fees and expenses that are chargeable to Applicant or
Bank. References in this Agreement to attorneys’ fees and disbursements shall
include any reasonably allocated costs of internal counsel. (D) Increased Costs
and Taxes. Applicant shall pay Bank on demand increased costs or Bank’s
reduction in yield from any new or changed reserve, capital, special deposit,
tax, insurance or other requirement or guideline affecting the Bank’s or its
parent’s contingent or absolute rights or obligations under or in connection
with this Agreement or any Credit provided the Bank acts reasonably to avoid or
minimize the increased costs or reduction in the yield and computes the same on
a reasonable basis. Applicant agrees that all payments hereunder shall be made
without withholding, deduction or set-off and shall be made free and clear of
taxes other than federal and state income and franchise taxes imposed on the
Bank. (E) Automatic Debit for Payment. Applicant authorizes Bank to debit any of
Applicant’s accounts at Bank for any payments due under this Agreement,
Applicant further certifies that it holds legitimate ownership of each of these
accounts and preauthorizes this debit as part of its ownership rights.

3. Independence; Applicant Responsibility. Applicant is responsible for
preparing or approving the text of the Credit as issued by Bank and as received
by any Beneficiary, including responsibility for any terms and conditions
thereof that are ineffective, ambiguous, inconsistent, unduly complicated, or
reasonably impossible to satisfy. Applicant’s ultimate responsibility for the
final text shall not be affected by any assistance Bank may provide such as
drafting or recommending text or by Bank’s use or refusal to use text submitted
by Applicant. Bank does not represent or warrant that the Credit will satisfy
Applicant’s requirements or intentions. Applicant is responsible for the
suitability of the Credit for Applicant’s purposes. Applicant will examine the
copy of the Credit, and any other documents sent by Bank in connection with the
Credit, and shall notify Bank of any non-compliance with Applicant’s
instructions, and of any discrepancy in any document under any presentment or
other irregularity, within 3 Business Days after Applicant receives or should
have received any of such documents (the “Required Time”); provided, however, if
the end of the Required Time falls on a weekend or Bank holiday, the deadline
shall be extended to the end of the next Business Day. Applicant’s failure to
give timely and specific notice during the Required Time of objection shall
automatically waive Applicant’s objection, authorize or ratify Bank’s action or
inaction, and preclude Applicant from raising the objection as a defense or
claim against Bank

4. Claims Against Bank; Waivers; Exculpations; Limitations of Liability,
Ratification; Accounting. (A) Applicant’s Obligations shall be irrevocable and
unconditional and performed strictly in accordance with the terms of this
Agreement, irrespective of: (i) any change or waiver in the time, manner or
place of payment of or any

 

E-2



--------------------------------------------------------------------------------

other term of the Obligations (including any release) of any other party who, if
applicable, has guaranteed or is jointly and severally liable for any of the
Obligations or granted any security therefore; (ii) any exchange, change or
release of any Collateral or other collateral (including any failure of Bank to
perfect any security interest therein), for any of the Obligations, (iii) any
presentation under the Credit being forged, fraudulent or any statement therein
being untrue or inaccurate, (iv) any agreement by Bank and any Beneficiary
extending or shortening Bank’s time after presentation to examine documents or
to honor or give notice of discrepancies. (B) Without limiting the foregoing, it
is expressly agreed that the Obligations of Applicant to reimburse or to pay
Bank pursuant to this Agreement will not be excused by ordinary negligence,
gross negligence, wrongful conduct or willful misconduct of Bank. However, the
foregoing shall not excuse Bank from liability to Applicant in any independent
action or proceeding brought by Applicant against Bank following such
reimbursement or payment by Applicant to the extent of any unavoidable direct
damages suffered by Applicant that are caused directly by Bank’s gross
negligence or willful misconduct; provided that (i) Bank shall be deemed to have
acted with due diligence and reasonable care if it acts in accordance with
standard letter of credit practice of commercial banks located in the place that
the Credit is issued; and (ii) Applicant’s aggregate remedies against Bank for
wrongfully honoring a presentation or wrongfully retaining honored documents
shall in no event exceed the aggregate amount paid by Applicant to Bank with
respect to the honored presentation, plus interest. (C) Without limiting any
other provision of the Agreement, Bank and, as applicable, its correspondents:
(i) may rely upon any oral, telephonic, telegraphic, facsimile, electronic,
written or other communication believed in good faith to have been authorized by
Applicant, whether or not given or signed by an authorized person; (ii) shall
not be responsible for any acts or omissions by, or the solvency of, any
Beneficiary, any nominated person or any other person; (iii) May honor any
presentation or drawing under the Credit that appears on its face substantially
to comply with the terms and conditions of the Credit; (iv) (a) may permit
partial shipment under the Credit, except as otherwise expressly stated in the
Credit, and may honor the relative Drafts without inquiry regardless of any
apparent disproportion between the quantity shipped and the amount of the
relative Draft and the total amount of the Credit and the total quantity to be
shipped under the Credit, and (b) if the Credit specifies shipments in
installments within stated periods and the shipper fails to ship in any
designated period, shipments of subsequent installments may nevertheless be made
in their respective designated periods, and the relative Drafts may be honored;
(v)may disregard any requirement of the Credit that presentation be made to it
at a particular place or by a particular time of day (but not any requirement
for presentation by a particular day) or that notice of dishonor be given in a
particular manner, and Bank may amend or specify any such requirement in the
Credits; (vi) may accept as a draft any written or electronic demand or request
for payment under the Credit, even if nonnegotiable or not in the form of a
draft, and may disregard any requirement that such draft, demand or request bear
any or adequate reference to the Credit; (vii) may discount or authorize the
discount of any accepted draft or deferred payment obligation incurred under any
Credit; (viii) may honor, before or after its expiration, a previously
dishonored presentation under the Credit, whether pursuant to court order, to
settle or compromises any claim that is wrongfully dishonored or otherwise, and
shall be entitled to reimbursement to the same extent (if any) as if it had
initially honored plus reimbursement of any interest paid by it; (ix) may honor,
upon receipt, any drawing that is payable upon presentation of a statement
advising negotiation or payment (even if such statement indicates that a draft
or other document is being separately delivered) and shall not be liable for any
failure of any Draft or document to arrive or to conform with the Draft or
document referred to in the statement or any underlying transaction; (x) may
retain proceeds of the Credit based on a valid exercise of Bank’s set off rights
or an apparently applicable attachment order or blocking regulation; (xi) may
select any branch or affiliate of Bank or any other bank to act as advising,
transferring, confirming and/or nominated bank under the law and practice of the
place where it is located; (xii) shall not be responsible for any other action
or inaction taken or suffered by Bank or its correspondents under or in
connection with the Credit, with any presentation thereunder or with any
Collateral, if required or permitted under any applicable domestic or foreign
law or letter of credit practice. Examples of laws or practice that may be
applicable, depending upon the terms of the Credit and where and when it is
issued, include the UCC, the Uniform Rules for Demand Guarantees (“URG”) the
UCP, the ISP, published rules of practice, applicable standard practice of banks
that regularly issue letters of credit, and published statements or
interpretations on matters of standard bank practice. (D) Applicant’s taking
control, possession or retention of any documents presented under or in
connection with the Credit (whether or not the documents are genuine) or of any
Property for which payment is supported by the Credit, shall ratify Bank’s honor
of the documents and preclude Applicant from raising a defense, set-off or claim
with respect to Bank’s honor of the documents. (E) Neither Bank nor any of its
correspondents shall be liable in contract, tort, or otherwise, for any
punitive, exemplary, consequential, indirect or special damages. Any claim by
Applicant under or in connection with this Agreement or the Credit shall be
reduced by an amount equal to the sum of (i) the amount (if any) saved by
Applicant as a result of the breach or other wrongful conduct complained of; and
(ii) the amount (if any) of the loss that would have been avoided had Applicant
taken all reasonable steps to mitigate any loss, including by enforcing its
rights in the transaction(s) underlying the Credit, and in case of a claim of
wrongful dishonor, by specifically and timely authorizing Bank to effect a cure.

 

E-3



--------------------------------------------------------------------------------

5. Security Agreement. The provisions of this Section shall only supplement, not
supersede, provisions of any other security agreement in favor of Bank which are
inconsistent herewith. (A) Security Interest. As security for the payment and
performance of the Obligations, Applicant assigns, pledges and grants to Bank a
security interest in the Collateral. The security interest of Bank in Collateral
shall continue until all Obligations are repaid, and shall not be invalidated by
reason of the delivery or possession of the Property to Applicant or anyone
else. (B) Subrogation. As additional security for the Obligations, Bank shall be
subrogated to the Applicant’s rights in respect of any transaction in any way
related to the Credit or any Drafts, including rights against Beneficiary or any
collateral. (C) Additional Collateral. If at any time Bank, in its discretion,
requires additional collateral for any Obligations, Applicant will, on demand,
provide additional collateral of a type and value satisfactory to Bank, and/or
make such cash payment as Bank may require. If Applicant has executed or, at any
time, executes another security agreement with Bank, the collateral described
therein, unless specifically excluded, shall constitute additional collateral
for the Obligations. (D) Actions Regarding Collateral. Applicant will execute
and deliver to Bank any documents, and take any action, which Bank deems
necessary or desirable to evidence or perfect any security interest in favor of
Bank, to acquire possession of any Property, or to protect Bank’s interests with
respect to any Collateral, including, without limitation, transferring or
registering Property in the name of Bank; in order to accomplish any of the
foregoing, Bank may, at its option, at any time and without notice to Applicant,
transfer to, or register in the name of, Bank or its nominees any Collateral;
and further, Bank is irrevocably appointed as attorney-in-fact for Applicant and
authorized, without notice to Applicant, to execute and deliver all such
documents and to take all such actions on behalf of Applicant, including,
without limitation, the execution, delivery and/or filing of collateral control
agreements, financing statements and trust receipt statements. This appointment
is coupled with an interest. (E) Care of Property; Modification. Bank will
exercise care in the preservation of Collateral if such Property is in the
custody of Bank; provided, however, its standard of care for Property in its
custody is the lesser of that required by applicable law or that requested by
Applicant in writing. Applicant shall remain obligated under the terms of the
Agreement notwithstanding the release or substitution of any Collateral at any
time(s), or any delay, extension of time, renewal, compromise or other
indulgence granted by Bank related to any Obligations, or to any promissory
note, Draft, bill of exchange or other instrument related to any Obligations.
Applicant waives notice of any such delay, extension, release, substitution,
renewal, compromise or other indulgence, and consents to be bound thereby as
fully as if Applicant had expressly agreed thereto in advance. The proceeds of
any Collateral may be applied, in whole or in part, by Bank to pay any matured,
or to anticipate the payment of any unmatured, Obligations.

6. Communications. (A) Internet. Applicant may electronically initiate the
issuance and amendment of any Credit and retrieve or send information about any
outstanding Credit by accessing an internet site maintained by the Bank (the
“Web Site”) through Applicant’s computer equipment and web browser software.
Applicant is responsible to provide its own computer equipment and web browser
software and shall be responsible for all acquisition, installation, repair and
maintenance costs associated therewith. Applicant shall select its own internet
service provider. Applicant shall comply promptly with all instructions on the
Web Site governing its use and the security measures to be maintained in
connection with its use. Applicant authorizes the Bank to receive data and act
upon Applicant’s requests which Bank receives over the Web Site. Applicant
agrees that Bank may rely on the authenticity and accuracy of messages and
information received by Bank on the Web Site purporting to be from the
Applicant. Applicant agrees: (i) to protect all assigned operator identification
passwords and accepts full responsibility for any compromise of security;(ii) to
limit access to the Web Site to those persons authorized by Applicant through
the use of security procedures implemented and enforced by the Applicant;
(iii) accurately to input any data fields necessary to initiate, release or
cancel any transaction; (iv) to access the Web Site as often as necessary
consistent with Applicant’s business activities it conducts on the Web Site,
which may be daily, and retrieve and review outstanding Credit detail reports;
and (v) to notify the Bank promptly of any error or defect in the report.
Applicant acknowledges and understands that the instructions sent by it through
the internet to the Bank and the information retrieved by the Applicant from the
Web Site through the internet will be encrypted, but that such encryption is not
completely secure and is not free from errors, poor transmissions, interception,
forgery, viruses, tampering, destruction, deciphering or other delay or
casualty. The Bank shall not be liable for any loss, claim or liability, cost or
expense arising from: (a) any of the foregoing; (b) failure of any internet
service provider to provide its services; (c) failure of communications media,
legal restrictions; (d) act of God, fire or other catastrophe, computer failure
or any other cause or circumstance beyond the Bank’s control; (e) any
unauthorized person’s use of or access to the Web Site; or (f) failure of
Applicant to report errors or defects promptly. (B) Electronic Systems.
Applicant may desire to transmit and receive by means of facsimile, open
internet communication, or other unguarded electronic communications
(hereinafter collectively the “electronic systems”) Applications and other
paper-writings to or from the Bank. To induce the Bank to accept communication
via electronic systems, Applicant shall: i) ensure that its officers, agents and
employees, will at all times follow and maintain the integrity of any security
established by the Applicant and the Bank; ii) immediately notify the Bank in
the event that Applicant should have reason to believe that the security
established for electronic systems transmission has been breached or compromised
in any manner; iii) ensure that only authorized personnel selected and
controlled by the Applicant request action(s) by transmittal of document(s) by
electronic systems; iv) ensure that any documents transmitted to the Bank by
means of electronic systems shall be a complete and accurate copy and if signed
be executed by personnel authorized

 

E-4



--------------------------------------------------------------------------------

by the Applicant; and v) maintain its software and equipment and any privacy
control device within such software or equipment without any reliance on or
responsibility by the Bank. The Applicant acknowledges and agrees that the Bank
shall: i) not be responsible to the Applicant for any loss or damage arising
from the use of unguarded electronic systems, including access or misuse of
Applicant’s confidential information, transmission of a virus, or failed,
incomplete or inaccurate transmission; ii) not be responsible to assure that,
its software and equipment for receiving messages or documents from electronic
systems will be compatible with that of Applicant or available at all times for
Applicant’s use; iii) have absolute discretion but without liability, for any
reason whatsoever, not to act upon documentation received by electronic systems;
provided, however, that the Bank shall notify the undersigned promptly should it
elect to defer action until the original documentation is physically presented
to the Bank; iv) without any liability on its part to do so, have the right at
its discretion to make further inquiries and demand further verification to
determine the validity of any document prior to taking any action; and v) have
the right to assume that any reproduction of documentation received by
electronic systems constitutes a full, complete and accurate reproduction of the
original documentation and that all signatures are authorized and genuine.
(C) Indemnity. Separate and independent from any other indemnity set forth in
this Agreement, the Applicant hereby indemnifies and holds the Bank harmless
against any and all loss, liability, damage or expenses of whatever kind and
nature arising from Bank’s acceptance and/or delivery of information and
Applications over its Web Site or by electronic systems.

7. Two Parties Signing Agreement. (A) Co-Applicants. If the Agreement is signed
by two or more Applicants, it shall be the joint and several obligation of each.
Bank shall designate              in the Credit as account party and
             as Applicant, who without joinder of the account party shall have
the exclusive right to issue all instructions on any matters relating to the
Credit. If the foregoing information is left blank or incomplete, the Bank at
its discretion may accept an Application, or seek instruction, from any
Applicant regarding a Credit, including, without limitation, any amendment
thereto or waiver of any discrepancy thereunder, and until Bank at the office at
which the relevant Credit is issued actually receives written notice of
revocation, each Applicant shall be bound by and hereby affirms the instructions
of the other. (B) Financial Institution as Customer. If the Agreement is signed
as Applicant or co-Applicant by a bank, trust company or other financial
institution for its customer, such Applicant appoints Bank as its agent to issue
the Credit. Such Applicant and its customer agree to act in accordance with and
be subject to the Agreement. If such Applicant is required (i) to reimburse
Bank; (ii) to pay Bank in the Event of Default; (iii) to indemnify Bank; or
(iv) to provide collateral, then its customer agrees to reimburse, pay or
indemnify Applicant for the full amount of those payments and to provide the
requisite collateral. In addition, the customer agrees to obtain such
Applicant’s consent before agreeing to waive any discrepancy in the documents
related to the Credit or to waive or amend any terms of the Agreement or the
Credit.

8. Event of Default. On and after any Event of Default: (A) the amount of the
Credit, as well as any other Obligations, shall, at Bank’s option, become due
and payable immediately without demand or notice to Applicant or if contingent,
may be treated by Bank as due and payable for its maximum face amount; (B) Bank
may set off and apply any deposits or any other indebtedness at any time owing
by Bank to or for Applicant’s credit or account against any matured or unmatured
Obligations, irrespective of whether or not Bank shall have made any demand
under the Agreement and although such deposits, indebtedness or Obligations may
be unmatured or contingent; (C) Bank may exercise all rights and remedies
available to it in law or equity; and (D) in respect of any Collateral, Bank may
exercise all the rights and remedies of a secured party under the Uniform
Commercial Code or any other applicable law and also may, without notice except
as required by law, sell such Property or any part thereof in one or more
parcels at public or private sale, for cash, on credit or for future delivery,
and on such other terms as Bank may deem commercially reasonable. Written notice
mailed or delivered to Applicant at the address specified in the Agreement at
least five business days prior to the date of public sale or prior to the date
after which private sale is to be made shall be reasonable, adequate notice.
Applicant will pay on demand all costs and expenses (including reasonable
attorneys fees and legal expenses, incurred prior to or after a bankruptcy
filing) related to the custody, preservation or sale of, or collection from, or
realization upon, any of such Property and related to the collections of the
Obligations and the enforcement of Bank’s rights against Property. In the event
of sale of or collection from the Collateral, Bank may in its discretion hold
the proceeds as Collateral or apply the proceeds as Bank deems appropriate to
the payment of costs and expenses or to one or more of the Obligations, whether
or not then due.

9. Indemnification. Applicant will indemnify and hold harmless Bank and its
officers, directors, affiliates, employees, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, liabilities, losses,
damages, costs and expenses (including reasonable attorneys’ fees and
disbursements and other dispute resolution expenses (including fees and expenses
in preparation for a defense of any investigation, litigation or proceeding) and
costs of collection) that arise out of or in connection with: (A) the Credit or
any pre-advice of its issuance; (B) any payment or action taken or omitted to be
taken in connection with the Credit or this Agreement (including any action or
proceeding to (i) restrain any presentation, (ii) compel or restrain any payment
or the taking of any other action under the Credit, (iii) obtain damages for
wrongful dishonor or honor of the Credit or for breach of any other duty arising
out of or related to the Credit, (iv) compel or restrain the taking of any
action under this Agreement or (v) obtain similar relief (including by way of
interpleader, declaratory judgment, attachment or otherwise), regardless of who
the prevailing party is in any such action or proceeding); (C) an adviser or a
confirmer or other nominated person seeking to be reimbursed, indemnified or
compensated, (D) any beneficiary requested to issue its own undertaking

 

E-5



--------------------------------------------------------------------------------

seeking to be reimbursed, indemnified or compensated or (E) any third party
seeking to enforce the rights of an applicant, beneficiary, nominated person,
transferee, assignee of letter of credit proceeds, or holder of an instrument or
document; (F) the enforcement of this Agreement or any rights or remedies under
or in connection with this Agreement, the Collateral or the Credit; (G) the
release by Applicant of any Credit to any third party prior to its issuance by
the Bank; or (H) any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority
(including with respect to any document or property received under this
Agreement or the Credit ) or any other cause beyond the Bank’s control, except
to the extent such liability, loss, damage, cost or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly from such Indemnified party’s gross negligence or willful misconduct.
Applicant will pay on demand from time to time all amounts owing under this
section. If and to the extent that the obligations of Applicant under this
section are unenforceable for any reason, Applicant agrees to make the maximum
contribution to the payment of such obligation that is permissible under
applicable law.

10. Governing Law; UCP, ISP 98. The UCP or ISP 98 as applicable to each Credit
governs this Agreement and is incorporated herein. Subject to the other
provisions of the Agreement, the Agreement shall be governed by and construed in
accordance with the substantive laws of the Jurisdiction, without regard to
conflicts of law principles, except to the extent that such law is inconsistent
with the UCP or ISP 98, as applicable. In the event any provision of the UCP or
ISP 98, as applicable, is or is construed to vary from or be in conflict with
any provision of any applicable law of the Jurisdiction or the federal law of
the United States, to the extent permitted by law, the UCP or the ISP 98, as
applicable, shall govern or be read to explain the applicable law. Unless
Applicant specifies otherwise in its application for the Credit, Applicant
agrees that Bank may issue the Credit subject to the UCP or ISP 98 or, at Bank’s
option, such later revision of either thereof as is in effect at the time of
issuance of the Credit. Bank’s privileges, rights and remedies under the UCP,
ISP 98 or such later revision shall be in addition to, and not in limitation of,
its privileges, rights, and remedies expressly provided for herein. The UCP and
ISP 98 shall serve, in the absence of proof to the contrary, as evidence of
standard practice with respect to the subject matter thereof.

11. Savings Clause. Whenever possible, each provision of the Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of the Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of the Agreement.

12. Bankruptcy and Forfeiture Reinstatement. If any consideration transferred to
Bank in payment of, or as collateral for, or in satisfaction of the Obligations,
shall be voided in whole or in part as a result of (A) a subsequent bankruptcy
or insolvency proceeding; (B) any forfeiture or in rem seizure action or remedy;
(C) any fraudulent transfer or preference action or remedy; or (D) any other
criminal or equitable proceeding or remedy, then Bank may at its option recover
the Obligations or the consideration so voided from Applicant. In such event,
Bank’s claim to recover the voided consideration shall be a new and independent
claim arising under the Agreement, and shall be jointly and severally due and
payable immediately by Applicant.

13. Miscellaneous. The rights and remedies granted to Bank in the Agreement are
in addition to all other rights or remedies afforded to Bank under applicable
law, equity or other agreements. The terms of the Agreement may not be waived or
amended, unless the parties consent in writing. The Agreement shall be binding
on Applicant’s heirs, executors, administrators, successors and permitted
assigns, and shall inure to the benefit of Bank’s successors and assigns. Bank
can assign this Agreement and its rights to reimbursement regarding any Credit
without Applicant’s consent. Applicant shall not assign any rights or remedies
related to the Agreement or the Credit without written consent of the Bank. Any
notice to Applicant, if mailed, shall be deemed given when mailed, postage paid,
addressed to Applicant at the address on the Application or such other address
furnished by Applicant to Bank. This Section shall not be deemed to be an
exclusive list of each means of notice from one party to the other. The
Agreement will continue in full force and effect until the expiration or
cancellation of each Credit and all outstanding Obligations have been satisfied
in a manner satisfactory to Bank, and Applicant requests termination in writing.
Applicant will comply with all laws, regulations and customs now or hereafter
applicable to the Agreement or to the transaction related to the Credit, and
will furnish evidence of compliance as Bank may require. Applicant shall
maintain or cause to be maintained insurance covering any Property for which
payment is supported by a Credit in amounts, from insurers, or through parties
satisfactory to the Bank and will furnish such evidence of insurance as and when
Bank may require. This Agreement contains the final, complete and exclusive
understanding of, and supersedes all prior or contemporaneous, oral or written,
agreements, understandings, representations and negotiations between, the
parties relating to the subject matter of this Agreement.

14. Consent to Jurisdiction and Venue. IN ANY PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THE AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER, APPLICANT IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN ANY COUNTY IN
THE JURISDICTION AND AGREES NOT TO RAISE ANY

 

E-6



--------------------------------------------------------------------------------

OBJECTION TO THE JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE OF
ANY SUCH PROCEEDING IN THE JURISDICTION. APPLICANT AGREES THAT SERVICE OF
PROCESS IN ANY SUCH PROCEEDING MAY BE DULY EFFECTED UPON IT BY MAILING A COPY
THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO IT.

15. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, APPLICANT
AND WHEN IT ISSUES A CREDIT, BANK KNOWINGLY AND VOLUNTARILY WAIVE ALL RIGHTS TO
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, ARISING OUT OF, OR
RELATING TO THE AGREEMENT OR THE CREDIT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
THERETO. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BANK TO ISSUE THE CREDIT.

16. Effectiveness of Agreement. Applicant agrees that the terms and conditions
of this Continuing Letter of Credit Agreement shall be continuing and shall
apply to any Credit currently, or in the future, issued by the Bank on
Applicant’s behalf.

 

E-7



--------------------------------------------------------------------------------

Very truly yours,   

 

(Corporation or Firm Name of Applicant)    By:    Date:

 

(Authorized Signature and Title)    By:    Date:

 

(Authorized Signature and Title)   

 

(Corporation or Firm Name of Applicant)    By:    Date:

 

(Authorized Signature and Title)    By:    Date:

 

(Authorized Signature and Title)   

 

E-8



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF JOINDER TO

GUARANTY AGREEMENT

By executing this Joinder to Guaranty Agreement, the undersigned hereby
acknowledges and agrees that (a) it has read that certain Guaranty Agreement
(the “Guaranty”), dated September 23, 2004, by certain affiliates of Urban
Outfitters, Inc. (“Urban”), in favor of Wachovia Bank, National Association
executed and delivered in connection with that certain Amended and Restated
Credit Agreement, dated as of September 23, 2004, by and among Urban, the other
Borrowers (as defined therein), the Lenders referred to therein, and Wachovia
Bank, National Association (for itself and as the Administrative Agent (in such
capacity, the Administrative Agent”), and (b) from and after the date of this
Joinder, (i) it makes each of the representations and warranties made by a
Guarantor as though fully set forth herein, agrees to the covenants set forth in
the Guaranty, and shall be bound by all of the terms and conditions of, and
shall be an additional Guarantor under, the Guaranty, (ii) represents that its
address for notices is as set forth below; and (iii) it is and shall be for all
purposes a Guarantor thereunder.

 

Attest:     [GUARANTOR] By:  

 

    By:  

 

Name:       Name:   Title:       Title:   Address for Notices:      

 

 

 

 

 

 

E-9



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF THIRD AMENDED AND RESTATED NOTE

 

$60,000,000    September     , 2007

FOR VALUE RECEIVED, the undersigned, URBAN OUTFITTERS, INC., a corporation
organized under the laws of Pennsylvania (“Urban”), and each Subsidiary of Urban
listed on Schedule 1 to the Credit Agreement referred to below (Urban and each
such Subsidiary, each a “Borrower” and collectively, the “Borrowers”), jointly
and severally, promise to pay to the order of Wachovia Bank, National
Association (the “Lender”), at the office of the Administrative Agent and times
provided in the Credit Agreement referred to below, the principal sum of Sixty
Million Dollars ($60,00,000) or, if less, the principal amount of all Loans made
by the Lender from time to time pursuant to that certain Amended and Restated
Credit Agreement dated September 23, 2004 (as amended through the date hereof,
and as may be further amended, restated or otherwise modified from time to time,
the “Credit Agreement”) by and among the Borrowers, the Lender, the other
lenders referred to therein, and Wachovia Bank, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Third Amended and Restated Note (this “9/07
Note”) from time to time outstanding is subject to repayment from time to time
as provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this 9/07 Note shall be payable in lawful currency of the United States of
America in immediately available funds to the account designated in the Credit
Agreement.

This 9/07 Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the collateral for this 9/07 Note, if any, and for a statement of
the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this 9/07 Note and on which such Obligations may be declared to be immediately
due and payable.

This 9/07 Note evidences and constitutes the restatement, renewal and
modification of that certain Second Amended and Restated Note, dated May 31,
2007 (the “Existing Note”), which, in turn, amended and restated that certain
Amended and Restated Note dated May 16, 2005 from the Borrowers to the Lender in
the original principal amount of $42,500,000 (the “Amended and Restated Note”),
which, in turn, amended and restated that certain Note dated September 23, 2004
from the Borrowers to the Lender in the original principal amount of $35,000,000
issued pursuant to the Credit Agreement (the “Prior Note”). Such Prior Note
constituted the restatement, renewal and modification of that certain Promissory
Note dated September 12, 2001 from the Borrowers to the Lender, in the original
principal amount of $25,000,000 issued pursuant to the Existing Credit Agreement
and the amendments thereto (as amended and/or restated from time to time prior
to the date hereof, the “Original Note” and together with the Existing Note, the
Amended and Restated Note, and the Prior Note, the “Existing Notes”). The
execution and delivery of this 9/07 Note shall not in any circumstances be
deemed to have terminated, extinguished, released or discharged the Borrowers’
indebtedness under the Existing Notes, which indebtedness shall continue under
and be governed by this 9/07 Note and the Credit Agreement. This 9/07 Note
shall, for all purposes, be deemed the “Note” in connection with any of the
documents executed and delivered in connection with or pursuant to the Existing
Note.

 

E-10



--------------------------------------------------------------------------------

THIS 9/07 NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this 9/07 Note.

IN WITNESS WHEREOF, the undersigned have executed this Third Amended and
Restated Note under seal as of the day and year first written above.

 

[CORPORATE SEAL]     URBAN OUTFITTERS, INC.,       as a Borrower       By:  

 

        Name:         Title: [CORPORATE SEAL]     U.O. FENWICK, INC.,       as a
Borrower       By:  

 

        Name:         Title: [CORPORATE SEAL]     URBAN OUTFITTERS (DELAWARE),
INC.,       as a Borrower       By:  

 

        Name:         Title: [CORPORATE SEAL]     URBAN OUTFITTERS UK LIMITED,  
    as a Borrower       By:  

 

        Name:         Title: [CORPORATE SEAL]     URBAN OUTFITTERS IRELAND
LIMITED,       as a Borrower       By:  

 

        Name:         Title:

 

E-11



--------------------------------------------------------------------------------

EXHIBITS IV AND V

FORM OF FINANCIAL CONDITION AND

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of URBAN OUTFITTERS, INC., a corporation organized
under the laws of Pennsylvania (“Urban”), and each Subsidiary of Urban set forth
on Schedule 1 to the Credit Agreement referred to below (Urban and each such
Subsidiary, each a “Borrower” and collectively, the “Borrowers”), hereby
certifies to the Administrative Agent and the Lenders referred to below, as
follows:

1. This Certificate is delivered to you pursuant to Sections 17(f) and (i) of
that certain Amendment No. 2 to Amended and Restated Credit Agreement, dated as
of the date hereof (the Second Amendment”), by and among the borrowers, the
Lenders referred to therein and Wachovia Bank, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement dated September 23, 2004 by and among
the Borrowers, the Lenders referred to therein and Wachovia Bank, as
Administrative Agent, as amended by the First Amendment to the Amended and
Restated Credit Agreement dated November 30, 2006 and the Second Amendment (as
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

2. I have reviewed the financial statements of Urban and its Consolidated
Subsidiaries dated as of                      and for the                     
ended and such statements fairly present in all material respects the financial
condition of Urban and its Consolidated Subsidiaries as of the dates indicated
and the results of their operations and cash flows for the period indicated.

3. I have reviewed the terms of the Credit Agreement, and the other Loan
Documents, and I have made, or caused to be made under my supervision, a review
in reasonable detail of the transactions and the condition of Urban and its
Consolidated Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
Officer’s Compliance Certificate.

4. Urban and its Consolidated Subsidiaries are in compliance with the financial
covenants contained in Article IX of the Credit Agreement as shown on Schedule 1
hereto and the restrictions contained in the Credit Agreement and the other Loan
Documents.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the              day of                      , 200    .

 

E-12



--------------------------------------------------------------------------------

URBAN OUTFITTERS, INC.,

for itself as a Borrower and for each other Borrower

By:  

 

 

Name:

Title:

 

E-13